      Case: 3:19-cv-00367-wmc Document #: 38 Filed: 08/13/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

JACKIE CARTER,

                           Plaintiff,                                ORDER
      v.
                                                                  19-cv-384-wmc
JOLINDA WATERMAN and
SANDRA MCARDLE,

                           Defendants.


      Pro se plaintiff Jackie Carter, an inmate at the Wisconsin Secure Program Facility,

is proceeding in this lawsuit on a First Amendment retaliation claim against defendants

Jolinda Waterman and Sandra McArdle. On July 10, 2020, defendant Waterman filed a

motion for summary judgment on exhaustion grounds. (Dkt. #28.) The court set July 31,

2020, as Carter’s opposition deadline. That deadline has passed, and Carter has neither

filed an opposition nor sought an extension of time to oppose the motion. The court will

give Carter one more opportunity to respond to defendant’s motion.

      Accordingly, IT IS ORDERED that plaintiff may have until August 27, 2020, to file

a response to defendant Waterman’s motion. If Carter does not file a response by that

deadline, the court will dismiss his claim against defendant Waterman with

prejudice for plaintiff’s failure to prosecute, pursuant to Federal Rule of Civil

Procedure 41(b).

      Dated this 13th day of August, 2020.

                                         BY THE COURT:

                                         /s/
                                         _____________________________
                                         WILLIAM M. CONLEY
                                         District Judge
